Citation Nr: 0008642	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  96-23 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Boston, Massachusetts


THE ISSUES

1. Entitlement to an effective date prior to 12 September 
1989 for the grant of service connection for 
schizophrenia.

2. Whether new and material evidence has been submitted to 
reopen a claim for service connection for asthma.

3. Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral eye 
disorder.

(The issue of whether the August 1985 decision of the Board 
of Veterans Appeals (Board) denying service connection for an 
acquired psychiatric disorder should be revised or reversed 
on the grounds of clear and unmistakable error (CUE) is the 
subject of a separate Board decision under Docket No. 97-32 
569A.)


 

WITNESSES AT HEARINGS ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from February 1976 to February 
1980.  By decision of August 1985, the Board denied service 
connection for an acquired psychiatric disorder, a bilateral 
eye disorder, and a lung disorder, to include asthma.  This 
appeal originally arose from an October 1989 rating action 
which denied service connection for an acquired psychiatric 
disorder, a bilateral eye disorder, and asthma on the grounds 
that a new factual basis had not been established to warrant 
the grant of service connection, and which also denied 
service connection for skin and sinus disorders and for 
headaches.  By decision of August 1992, the Board denied 
service connection for an acquired psychiatric disorder, a 
bilateral eye disorder, and asthma on the grounds that new 
and material evidence had not been submitted to reopen the 
claims, and also denied service connection for skin and sinus 
disorders and for headaches.

The veteran subsequently appealed the Board's August 1992 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  Upon a September 1993 Joint Motion of the VA 
Secretary and the appellant (Joint Motion), the Court, by 
Order of September 1993, vacated the Board's August 1992 
decision and remanded the appeal to the Board for compliance 
with instructions contained in the Joint Motion.  By decision 
of January 1994, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  By decision of August 1994, the Board found 
that new and material evidence had been submitted to reopen 
the claim for service connection for an acquired psychiatric 
disorder, and remanded that issue to the RO for further 
development of the evidence; the Board deferred appellate 
consideration of the 5 other issues on appeal pending 
completion of the requested development.  

By rating action of May 1995, the RO granted service 
connection for an acquired psychiatric disorder, 
schizophrenia, and assigned a 100% schedular rating from     
12 September 1989; the veteran appeals the effective date of 
the grant of service connection, claiming an earlier 
effective date.

In a written statement dated in May 1995, the veteran's 
representative at the time withdrew the appeals with respect 
to the issues of service connection for skin and sinus 
disorders and for headaches.

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for asthma 
and for a bilateral eye disorder are the subject of the 
REMAND section of this decision.  


FINDINGS OF FACT

1. The veteran filed an original claim for service connection 
for an acquired psychiatric disorder in September 1983.

2. The December 1983, May 1984, and January 1985 rating 
actions denying service connection for an acquired 
psychiatric disorder were subsumed by the August 1985 
Board decision which denied service connection.

3. Following the August 1985 Board decision, the VA received 
the veteran's new claim for service connection for an 
acquired psychiatric disorder in February 1987.

4. By rating action of March 1987, the RO denied service 
connection for an acquired psychiatric disorder; a timely 
Notice of Disagreement (NOD) therewith was not received 
within 1 year of the date the veteran was notified of the 
denial.

5. On 12 September 1989, the RO received the veteran's new 
claim for service connection for an acquired psychiatric 
disorder. 


CONCLUSIONS OF LAW

1. The August 1985 Board decision denying service connection 
for an acquired psychiatric disorder was final as to the 
evidence then considered.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1105 (1999).

2. The March 1987 rating action denying service connection 
for an acquired psychiatric disorder was final as to the 
evidence then considered.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302(a) (1999).

3. Under governing law, the effective date of the grant of 
service connection for an acquired psychiatric disorder, 
schizophrenia, is no earlier than 12 September 1989.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. § 3.400 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

The veteran contends, in effect, that he is entitled to an 
effective date prior to        12 September 1989 for the 
grant of service connection for schizophrenia.  He asserts 
that the correct effective date should be September 1983, 
when he first filed a claim for service connection for an 
acquired psychiatric disorder.  He states that the RO erred 
by denying service connection at that time.

A review of the evidence discloses that in September 1983 the 
RO received the veteran's original post-service claim for VA 
disability compensation, to include service connection for an 
acquired psychiatric disorder.  

By rating action of December 1983, the RO denied service 
connection for an acquired psychiatric disorder.  The veteran 
appealed that determination to the Board.  

By rating actions of May 1984 and January 1985, the RO 
confirmed the denial of service connection for an acquired 
psychiatric disorder.  The denial was affirmed by the Board 
by decision of August 1985.

In February 1987, the RO received the veteran's application 
to reopen his claim for service connection for an acquired 
psychiatric disorder.

By rating action of March 1987, the RO confirmed the denial 
of service connection for an acquired psychiatric disorder.  
The veteran was notified of the denial and of his appellate 
rights by letter of May 1987, but he did not appeal therefrom 
by filing a timely NOD therewith.

On 12 September 1989, the RO received the veteran's 
application to reopen his claim for an acquired psychiatric 
disorder.

By rating action of May 1995, the RO granted service 
connection for an acquired psychiatric disorder, 
schizophrenia, and assigned a 100% schedular rating from     
12 September 1989, the date the veteran reopened his claim 
for such disorder.  

II. Analysis

Under the applicable criteria, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later, unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400(a).  The effective date of an award of 
disability compensation based on a claim for direct service 
connection will be the day following separation from active 
service or the date entitlement arose, if the claim is 
received within 1 year after separation from service; 
otherwise, the effective date will be the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(b)(2).  

When a claim is disallowed by the Board, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104.  When a claimant requests that a claim be reopened 
after an appellate decision and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if it is, whether it provides 
a new factual basis for allowing the claim.  An adverse 
determination as to either question is appealable.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1105.  

An NOD shall be filed within 1 year from the date of mailing 
of the notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision on the same factual basis.  The date of 
the letter of notification will be considered the date of 
mailing for purposes of determining whether a timely appeal 
has been filed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.302(a).  

The effective date of an award of disability compensation 
based on new and material evidence received after a final 
disallowance will be the date of receipt of the new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii).  The effective date of an award of 
disability compensation based on a reopened claim will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(r).

In this case, the RO received the veteran's original claim 
for direct service connection for an acquired psychiatric 
disorder in September 1983, over 3 years following separation 
from service in February 1980.  The veteran has not 
contended, nor do the facts show, that he filed an original 
claim for service connection for an acquired psychiatric 
disorder prior to 1983.  Thus, the proper effective date for 
the grant of service connection may not be the day following 
separation from service.  38 C.F.R. § 3.400(b)(2).  Where a 
claim for direct service connection is received more than 1 
year following separation from service, the controlling law 
and regulations specifically provide that the proper 
effective date may be no earlier than the date of the claim 
or the date entitlement arose, whichever is later.

In denying service connection for an acquired psychiatric 
disorder on the merits by decision of August 1985, the Board 
subsumed the December 1983, May 1984, and January 1985 rating 
actions, such that they are no longer subject to a CUE 
challenge.  Donovan v. Gober, 10 Vet. App. 404 (1997), aff'd 
sub nom. Donovan v. West, 158 F. 3d 1377 (Fed. Cir. 1998).  
By  separate decision under Docket No. 97-32 569A, the Board 
denied the veteran's motion to revise or reverse the August 
1985 Board decision denying service connection for an 
acquired psychiatric disorder on the grounds of CUE.

Following the final August 1985 Board decision denying 
service connection for an acquired psychiatric disorder, the 
RO in February 1987 received the veteran's application to 
reopen his claim for service connection for an acquired 
psychiatric disorder.  That claim was denied by rating action 
of March 1987, and he was notified of the denial and of his 
appellate rights by letter of May 1987, but he did not appeal 
therefrom by filing a timely NOD, as a result of which that 
denial became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302(a).  The Board notes that the veteran has 
not challenged the March 1987 rating action which denied 
service connection on the grounds of CUE.      

On 12 September 1989, the RO received another application 
from the veteran to reopen his claim for service connection, 
and by rating action of May 1995 the RO granted service 
connection for an acquired psychiatric disorder, 
schizophrenia, effective 12 September 1989, the date of his 
reopened claim.  The Board finds that 12 September 1989, the 
date of receipt of the reopened claim, is thus the proper 
effective date for the grant of service connection.  Inasmuch 
as no earlier effective date is warranted on the facts of 
this case under the applicable law and regulations, the 
appeal is denied.


ORDER

An effective date prior to 12 December 1989 for the grant of 
service connection for schizophrenia is denied.

(The issue of whether the August 1985 Board decision denying 
service connection for an acquired psychiatric disorder 
should be revised or reversed on the grounds of CUE is the 
subject of a separate Board decision under Docket No. 97-32 
569A.)


REMAND

With respect to the issues of whether new and material 
evidence has been submitted to reopen claims for service 
connection for asthma and for a bilateral eye disorder, the 
Board notes that the veteran's claims were denied by rating 
action of October 1989, Hearing Officer's decisions of August 
1990 and August 1991, and rating action of March 1994.  The 
latter rating action, as well as Supplemental Statements of 
the Case (SSOC) issued in March 1994 and May 1995, cited as 
grounds for denying the claims the fact that "new and 
material evidence" had not been submitted to reopen the 
claims.  In defining "new and material evidence," the May 
1995 SSOC included a requirement that there be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome in the prior determination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see Evans v. Brown, 9 Vet. App. 273 
(1996).  However, the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) has since held that this 
judicially-created standard was inconsistent with 38 C.F.R. 
§ 3.156(a).  See Hodge v. West, 155 F. 3d 1356 (1998); see 
also Elkins v. West, 12 Vet. App. 209 (1999).  

The Board notes that the May 1995 SSOC applied the correct 
standard of review at the time it was issued, inasmuch as 
Hodge was not decided by the Federal Circuit until September 
1998.  However, this fact does not change the due process 
requirement that these issues now be remanded to the RO for 
readjudication under the less-restrictive materiality 
standard enunciated by the Federal Circuit in Hodge and the 
Court in Elkins, and the provisions of 38 C.F.R. § 3.156(a) 
(1999).  Under the circumstances, this case is REMANDED to 
the RO for the following action:

1. The RO should readjudicate the issues 
of whether new and material evidence 
has been submitted to reopen claims 
for service connection for asthma and 
for a bilateral eye disorder based on 
consideration of the criteria 
enunciated by the Federal Circuit in 
Hodge and the Court in Elkins, and 
the provisions of 38 C.F.R. 
§ 3.156(a).

2. If the veteran's claims have not been 
granted, he should be furnished an 
appropriate SSOC which contains the 
Hodge/Elkins criteria pertaining to 
reopening a final determination based 
on new and material evidence.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matters 
which the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals


 


- 7 -


